Citation Nr: 0012219	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active air service from October 1972 to 
December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) that denied 
service connection for low back disability.


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
demonstrate that, currently, he has chronic low back 
disability of service origin.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include several March 
1975 medical records of complaints of acute low back pain 
after picking up a heavy object.  A diagnosis of lumbar 
strain was indicated.  He had ice-massage treatment, moist 
heat and physical therapy.  Later in March 1975 he was 
described as asymptomatic.  A November 1978 medical record 
reveals he was placed on temporary restriction due to low 
back pain.  On periodic, August 1979 medical examination, his 
spine was normal on clinical evaluation.  

In April 1998, the veteran was requested to provide the RO 
with dates and places of all treatment for his lower back 
"from the date of [his] service discharge to the present 
time."  No pertinent response was received from the veteran.  

Post-service VA medical examination, conducted in May 1998, 
disclosed no complaint by the veteran or clinical finding 
pertinent to any low back disability.  Additional psychiatric 
records from May 1999 shed no light on the presence of a 
chronic low back disability, claimed to have originated in 
service.  

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
for the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
U.S.C.A. 5107(a).  A well- grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of section 
5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by competent evidence.  The VA benefits system 
requires more than just an allegation; a veteran must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. 5107(a) 
(West 1991).  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In this case, the veteran contends that his low back 
disability had its onset in service when he was involved in a 
bombing incident in 1980.  While service medical records show 
complaints and treatment in March 1975 and in November 1978 
for low back pain, his problems were acute in nature and 
resolved as no residual disability was identified on medical 
examination in August 1979.  Further, in-service and post-
service medical records reveal no medical evidence of chronic 
low back disability resulting from the 1980 bombing incident.  
Additionally, there are no clinical data post-service 
suggestive of chronic low back disability.  As noted above, 
VA medical examination in May 1998 revealed no complaints or 
findings of low back disability.  Thus, in this respect, he 
fails to establish a well-grounded claim.  Epps v. Gober, 126 
F.3d 1464.

In spite of the veteran's assertions of low back disability 
related to service, he has not submitted evidence of the 
requisite skills, training, or qualifications so as to render 
his contentions medically competent.  Espiritu, 2 Vet. 
App. at 494.  Thus, his statements are not competent medical 
evidence for the purpose of establishing a well-grounded 
claim.  

Moreover, the veteran has not responded to the RO's attempts 
to obtain current medical records that would support his 
assertions.  He is reminded here that if he wishes help in 
the development of his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, i.e., clinical evidence of current low back 
disability, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Service connection for low back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

